Citation Nr: 0633837	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-28 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, and from November 1976 to May 1979.

The current appeal arose from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The RO denied entitlement to 
service connection for a chronic acquired skin disorder 
claimed as secondary to herbicide exposure, bilateral hearing 
loss, tinnitus, and degenerative disc disease with post L5-S1 
laminectomy, partial medial facetectomy and fusion with Dyna-
lok instrumentation.  The veteran perfected an appeal.  

In April 2004 the veteran testified at a personal hearing at 
a Travel Board hearing.  In September 2004, the Board 
remanded the case.  

In September 2006, the veteran was sent a letter informing 
him that the Veterans Law Judge who held the April 2004 
hearing is no longer employed by the Board.  The veteran 
replied that he wanted a video conference hearing before 
another Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a new video conference hearing before a 
Veterans Law Judge.  He should be afforded such a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a video 
conference hearing before a Veterans Law 
Judge in connection with this appeal.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



